— Order, Supreme Court, New York County (Robert S. Rose, J.), entered March 18, 1991, which, inter alia, denied plaintiff’s motion for leave to amend her bill of particulars, and the judgment of the same court entered April 26, 1991 pursuant thereto dismissing the action, unanimously affirmed, without costs.
The trial court did not abuse its discretion in denying plaintiff leave to amend her bill of particulars to include new injuries and a new theory of recovery eight years after the lawsuit was commenced, over a year after the matter was placed on the trial calendar, and after the jury had been selected (Simpson v Browning-Ferris Indus. Chem. Servs., 146 AD2d 769). Plaintiff failed to satisfactorily explain this long delay in seeking the amendment (see, Pearce v Booth Mem. Hosp., 152 AD2d 553), and defendant would be substantially prejudiced were the amendment permitted (Eggeling v County of Nassau, 97 AD2d 395). Concur — Sullivan, J. P., Milonas, Kupferman, Asch and Smith, JJ.